DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/311,414 filed on 12/17/21 with effective filing date 6/29/2016. Claims 1-7, 11-12 and 14-24 are pending.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6, 11-12 & 14-15, 17-20 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. WO2013158642 A1 (IDS) in view of HE et al. US 2018/0007376 A1 and Sole Rojals et al. US 2012/0328026 A1. 
Per claims 1, 3 & 12, Chien discloses a method for video coding comprising: modifying a significance flag context of a significance flag of a coefficient of a portion of an image (para: 162, e.g. the position of the last significant position, assuming a horizontal scan, is (1, 1) (transform coefficient 132); all coefficients with row indices greater than 1 can be inferred to be not significant; all coefficients with row index 1 and column index greater than 1 can be inferred to be not significant). 
Chien fails to explicitly disclose the significance flag signaling whether or not the coefficient is non-zero; and coding the significance flag using the modified significance flag entropy coding
context.
He et al. however in the same field of endeavor teaches the significance flag signaling whether or not the coefficient is non-zero (para: 29, e.g. the bitstream including encoded significant-coefficient-group flags, and wherein each significant-coefficient-group flag corresponds to a respective group of significant-coefficient flags; if the corresponding significant-coefficient-group flag is non-zero, and setting the significant-coefficient flags to zero, if the corresponding significant-coefficient-group flag is zero); and coding the significance flag using the modified significance flag entropy coding context para: 29, e.g. or each of the respective groups of significant-coefficient flags in a group scan order, reconstructing that group's corresponding significant-coefficient-group flag, and reconstructing the significant-coefficient flags in that group by decoding the significant-coefficient flags from the bitstream in a scan order within the group).

non-zero. 
Chen in view of HE et al. fails to explicitly teach wherein the modifying uses N last coded significance flags according to a scanning order of coefficients of the portion of the image to modify the significance flags entropy coding context based on a number of significance flags having a value equal to one in the N last coded significance flags.
Sole Rojals et al. in the same field of endeavor teaches wherein the modifying uses N last coded significance flags according to a scanning order of coefficients of the portion of the image to modify the significance flags entropy coding context based on a number of significance flags having a value equal to one in the N last coded significance flags (para: 52-53, e.g. e.g. the video coder may update the probabilities for the bins of the significance information for a sub-set of transform coefficients, while coding bin 1 of coefficient levels during another coding pass of the sub-set; the video coder may code the significance map and update the probabilities after coding the significance map).
Therefore, in view of disclosures by Sole Rojals et al., it would have been obvious to a person of
ordinary skill in the art before the effective filing date of the claimed invention was made to combine
Chien, He and Sole Rojals in order to updated the probability model based on a value of
previous bin coded with the context and coded coding cycles prior to the current coding cycle. 
Per claims 2 & 4, Chien discloses a method for video decoding comprising: modifying a significance flag context of a significance flag of a of a portion of an image (para: 162, e.g. the position of the last significant position, assuming a horizontal scan, is (1, 1) (transform coefficient 132); all coefficients with row indices greater than 1 can be inferred to be not significant; all coefficients with row index 1 and column index greater than 1 can be inferred to be not significant). 
Chien fails to explicitly disclose the significance flag signaling whether or not the coefficient is non-zero; and decoding the significance flag using the modified significance flag context. 
He et al. however in the same field of endeavor teaches the significance flag signaling whether or not the coefficient is non-zero (para: 29, e.g. the bitstream including encoded significant-coefficient-group flags, and wherein each significant-coefficient-group flag corresponds to a respective group of significant-coefficient flags; if the corresponding significant-coefficient-group flag is non-zero, and setting the significant-coefficient flags to zero, if the corresponding significant-coefficient-group flag is zero); and decoding the significance flag using the modified significance flag context (para: 29, e.g. or each of the respective groups of significant-coefficient flags in a group scan order, reconstructing that group's corresponding significant-coefficient-group flag, and reconstructing the significant-coefficient flags in that group by decoding the significant-coefficient flags from the bitstream in a scan order within the group).
Therefore, in view of disclosures by He et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chien and He et al. in order to always encoded significant-coefficient flags in the bitstream, so the decoder presumes that the significant-coefficient-group flag for coefficient group is effectively always 
non-zero. 
	Chen in view of HE et al. fails to explicitly teach wherein the modifying uses N last decoded significance flags according to a scanning order of coefficients of the portion of the image to modify the significance flags entropy coding context based on a number of significance flags having a value equal to one in the N last coded significance flags.
(para: 52-53, e.g. e.g. the video coder may update the probabilities for the bins of the significance information for a sub-set of transform coefficients, while coding bin 1 of coefficient levels during another coding pass of the sub-set; the video coder may code the significance map and update the probabilities after coding the significance map).
Therefore, in view of disclosures by Sole Rojals et al., it would have been obvious to a person of
ordinary skill in the art before the effective filing date of the claimed invention was made to combine
Chien, He and Sole Rojals in order to updated the probability model based on a value of
previous bin coded with the context and coded coding cycles prior to the current coding cycle. 
Per claims 5, 14, 17, 19, He et al. further teaches the method of claim 1, wherein the significance flag context is modified by updating a probability that the significance flag is representative of a non-zero coefficient associated with the significance flag context (para: 60-61, e.g. the context assigned to that position determines the estimated probability associated with an LPS in that position; the actual bit value is then encoded using that estimated probability).
Per claims 6, 15, 18, 20, He et al. further teaches the method of claim 1, wherein the significance flag context is modified by choosing one of a plurality of sets of significance flag contexts for coding the significance flags (para: 29, e.g. or each of the respective groups of significant-coefficient flags in a group scan order, reconstructing that group's corresponding significant-coefficient-group flag, and reconstructing the significant-coefficient flags in that group by decoding the significant-coefficient flags from the bitstream in a scan order within the group). 
Per claim 23-24, He et al. further teaches the non-transitory computer-readable storage medium of claim 11, wherein the significance flag entropy coding context is modified by updating a
probability that the significance flag is representative of a non-zero coefficient associated with the significance flag entropy coding context  (para: 60-61, e.g. the context assigned to that position determines the estimated probability associated with an LPS in that position; the actual bit value is then encoded using that estimated probability). 

Allowable Subject Matter
7.	Claims 7, 16, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
9.	Applicant’s arguments with respect to claim(s) 1-7, 11-12 & 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Joshi et al. US 9350998 B2, e.g. a video coder determines, based at least in part on a distance between a current sub-block of a transform coefficient block and a sub-block that contains a last significant coefficient.

                                                                                                                                                                                                  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.